The following dissenting opinion, by Sedgwick, J., was filed October 7, 1903: . •
Sedgwick, J.
Upon further examination, I feel that 'I ought to say that I have .never been satisfied with the decision of this case, and think that the plaintiff ought to be allowed to recover. That he has acted in good faith throughout the various phases of the transactions which led up to this litigation, and has at all times taken such action as an honorable and intelligent business man would ordinarily be expected to take, I believe, is unquestioned. I do not believe that there is any principle of law that requires us, under the facts as disclosed by this record, to imply such wrong-doing on his part as to prevent a recovery.
I should have reviewed these facts in a dissenting opinion at the conclusion upon the former hearing, but this would have involved the expenditure of considerable time without any apparent beneficial practical results; and as the case has now been twice considered, and a majority *78of the court are satisfied that the result would be the same if the case were heard again, another hearing does not seem to be advisable; but I feel that it is my duty, to the parties interested, to make this brief statement.